Exhibit 10.45

 

 

Gemstar-TV Guide International, Inc.

Non-Employee Director Compensation Policy

 

Type of Compensation

 

 

Amount

 

Annual retainer  

$30,000

Cash or restricted stock units

 

Board meeting fee  

$1,000 cash

 

Committee meeting fees for Compensation and Nominating Committees

 

  $1,000 cash

Committee meeting fees for Audit Committee

 

  $2,500 cash

Annual equity awards

 

  Restricted stock units equal to $40,000[1] Equity ownership guideline  

Five (5) times proposed annual retainer amount (i.e., $150,000) in market value
within five years of election to the Board of Directors[2]

 

Approximate annual value for outside directors

 

  $90,000[3]

 

Annual Retainer: A Director may elect: 1) to have the retainer paid in cash (in
a single payment) or 2) to receive restricted stock units equal to the cash
amount.

 

  •   Cash: $30,000 annually (paid in a single payment), or

  •   Restricted Stock Units: The number of Units given would be determined by
the stock price so as to provide $30,000 in value. For example, at a $4.50 stock
price, the Director would be awarded 6,666 restricted stock units on January 1
of a given year.

 

Deferral elections need to be made prior to the end of the previous year. New
directors will have 30 days from the time of election to the Board to make
deferral elections for the current year.

 

Comments on Restricted Stock Units:

 

 

--------------------------------------------------------------------------------

[1] Annual equity awards will be made on the day of the annual stockholders’
meeting. For newly elected directors (i.e., directors not elected at an annual
stockholders’ meeting) the amount of the award will be reduced pro rata based on
the number of months served.

 

[2] For existing directors, equity ownership guideline is expected to be met
within five years of adoption of policy.

 

[3] Calculation based on the assumption that 6 meetings of the Board of
Directors and each committee are held per year.



--------------------------------------------------------------------------------

Vesting and payout: Restricted stock units paid pursuant to the annual retainer
will vest immediately upon grant. Stock units will be granted on the date
compensation otherwise would be paid. The number of units credited will be based
on Gemstar-TV Guide’s (the “Company”) stock price on the date the cash would
otherwise be paid. Restricted stock units paid pursuant to the annual equity
award will vest in 3 years with full vesting upon death, disability or
retirement. The number of units credited will be based on the Company’s stock
price on the date of grant. All stock units will be paid upon vesting unless an
election to defer the award is made. Deferral elections need to be made prior to
the date of the award. New directors will have 30 days from the time of election
to the Board to make deferral elections for the current year. An election to
defer must be made for a minimum of two years or until retirement from board
service.

 

Dividends: Directors will receive dividend equivalents to be paid on the
restricted stock units. The dividend equivalent will be credited to accounts and
will be converted into additional restricted stock units.

 

Termination: Upon termination of Board service, vested restricted stock units
will be settled through payment in the form of the Company’s stock.